                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America
                                         Case No. 09-cr-88-03-PB
     v.                                  Opinion No. 2021 DNH 105

Marco Garcia


                       MEMORANDUM AND ORDER


     Marco Garcia moves for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) (“Section 3582(c)(1)(A)”), as amended by

Section 603(b)(1) of the First Step Act of 2018 (“First Step

Act”), Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239.

For the following reasons, I deny Garcia’s motion.

                     I.    STANDARD OF REVIEW

     Following its amendment by the First Step Act, the

compassionate release statute, codified as Section

3582(c)(1)(A), provides that

     the court, upon motion of the Director of the Bureau of
     Prisons [(“BOP”)], or upon motion of the defendant after
     the defendant has fully exhausted all administrative
     rights to appeal a failure of the [BOP] to bring a motion
     on the defendant’s behalf or the lapse of [thirty] days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce
     the term of imprisonment . . . after considering the
     factors set forth in . . . [18 U.S.C. §] 3553(a)
     [(“Section 3553(a)”)] to the extent that they are
     applicable . . . .
§ 3582(c)(1)(A).   The court may reduce a defendant’s prison

sentence if it finds that “extraordinary and compelling reasons

warrant such a reduction,” id. § 3582(c)(1)(A)(i), and that

“such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission,” id.

§ 3582(c)(1)(A).

     The Sentencing Commission’s policy statement (“the policy

statement”), which was promulgated prior to the passage of the

First Step Act, provides as follows:

     Upon motion of the Director of the [BOP] under [Section
     3582(c)(1)(A)], the court may reduce a term of
     imprisonment (and may impose a term of supervised
     release with or without conditions that does not exceed
     the   unserved  portion   of  the   original  term   of
     imprisonment) if, after considering the factors set
     forth in [Section 3553(a)], to the extent that they are
     applicable, the court determines that —

     (1)    (A) Extraordinary and compelling reasons warrant
            the reduction; . . .

     (2) The defendant is not a danger to the safety of any
     other person or to the community, as provided in 18
     U.S.C. § 3142(g); and

     (3) The reduction     is   consistent   with   this   policy
     statement.

U.S. Sentencing Guidelines Manual (“USSG”) § 1B1.13 (U.S.

Sentencing Comm’n 2018).   The commentary to the policy statement

further explains what is meant by “extraordinary and compelling

reasons.”   It states, in relevant part, that “[p]rovided the

defendant meets the requirements of subdivision (2),



                                  2
extraordinary and compelling reasons exist,” USSG § 1B1.13 cmt.

n.1, when “[t]he defendant is . . . suffering from a serious

physical or medical condition,” id. § 1B1.13 cmt. n.1(A)(ii)(I).

     Courts are divided on what weight, if any, to give to the

policy statement when considering a motion for compassionate

release.   Compare United States v. Long, 997 F.3d 342, 355-57

(D.C. Cir. 2021) with United States v. Bryant, 996 F.3d 1243,

1247-66 (11th Cir. 2021).   I am not aware of any court that has

chosen to disregard the policy statement entirely.      I conclude,

instead, that it “provides helpful guidance on the factors that

support compassionate release, although it is not ultimately

conclusive given the statutory change.”       United States v. Fox,

No. 2:14-cr-03-DBH, 2019 WL 3046086, at *2 (D. Me. July 11,

2019).

                            II.    ANALYSIS

     Garcia is 57 years old.      He has Type II Diabetes and

several other minor medical conditions that would not by

themselves support compassionate release.      He bases his motion

instead on the persistence of the COVID-19 pandemic and the

heightened risk of severe illness or death he faces if he were

to become infected.   The government challenged Garcia's motion

by arguing that the risk that Garcia faces from COVID-19 is

currently low because: (1) Garcia has been vaccinated; (2) no

inmates at the facility where Garcia is serving his sentence


                                    3
currently have COVID-19; and (3) the Bureau of Prisons has

adopted measures to protect against the virus that have proved

highly effective in reducing the risk that Garcia will become

infected.   I agree with the government that the grounds Garcia

cites in support of his motion do not warrant compassionate

release.    Accordingly, I deny his motion.

                           III. CONCLUSION

      For the foregoing reasons, Garcia’s motion for

compassionate release (Doc. No. 360) is denied.

      SO ORDERED.


                                      /s/ Paul J. Barbadoro
                                      Paul J. Barbadoro
                                      United States District Judge

June 30, 2021

cc:   Kasey A. Weiland, AUSA
      Jeffrey S. Levin, Esq.
      U.S. Marshal
      U.S. Probation




                                  4
